Citation Nr: 9931893	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-06 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a seizure 
disorder, currently rated as 30 percent disabling.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1958 to 
May 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision from the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for a back disorder, and 
denied entitlement to an increased evaluation for a seizure 
disorder.

The issue of entitlement to an increased evaluation for a 
seizure disorder is addressed in the remand portion of this 
decision.  


FINDINGS OF FACT

1.  In November 1989 the Board, in pertinent part, denied the 
claim of service connection for a chronic low back disorder.

2.  Additional evidence submitted since the November 1989 
Board decision is either cumulative or redundant, or 
otherwise does not bear directly and substantially upon the 
issue at hand, and by itself or in connection with the 
evidence previously of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

Evidence received since the final November 1989 
determination, wherein the Board denied the claim of 
entitlement to service connection for a back disorder, is not 
new and material, and the veteran's claim for that benefit is 
not reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  
38 C.F.R. §§ 3.156(a), 20.1100, 22.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record before the November 1989 
decision wherein the Board denied entitlement to service 
connection for a low back disorder is reported in pertinent 
part below.

Service medical records show no diagnosis of a back disorder 
on entrance examination.  An April 1963 clinical record noted 
that the veteran had the onset of mild, right popliteal fossa 
and hamstring muscle area pain in late November 1962, with 
the pain becoming gradually worse over the ensuing months.  

A progress note from February 1963 shows right sciatic notch 
tenderness and questionable inequality of the knee jerks.  
Subsequent February 1963 progress notes show increased low 
back pain and decreased ankle jerks.  X-rays of the back were 
found to be negative.  

Examination in April 1963 revealed slightly improved back 
discomfort, absent right ankle jerk, and hyperesthesia over 
the lower lateral leg.  A lumbar puncture was performed.  On 
follow-up, straight leg raising was positive, the pain was 
slightly worse, and sciatic radiation was reported.  
Examination revealed a tender sciatic notch area and an 
almost absent right ankle jerk.  The record indicates that 
the veteran was hospitalized for this condition between April 
10, 1963 and May 10, 1963.  

The veteran was readmitted to the hospital from May 10, 1963 
to May 15, 1963.  On examination at the hospital in May 1963, 
there was no costovertebral angle tenderness and no 
paravertebral muscle spasms.  Straight leg raising was 
bilaterally negative.  Trunk flexion was limited to 90 
degrees with pain in the right knee.  There was hamstring 
bilateral tenderness.  Multiple x-rays of the right knee, 
right hip, and low back all were found to be normal.  The 
diagnosis was evidence of L5 nerve root irritation or 
compression, not responding to bedrest.  This diagnosis was 
later changed to chronic low back pain of the lumbosacral 
joints due to hypokinesis.  

There are no subsequent medical records indicating a specific 
diagnosis of a back disorder.  On separation examination in 
February 1966, the veteran reported a history of swollen or 
painful joints.  The examiner noted a history of right knee 
pain due to L5 nerve root irritation.  The examiner further 
noted that this condition had been treated and that there had 
been no significant problem for a long time.  

In March 1968, the veteran filed an application claiming 
service connection for, in pertinent part, a back condition.  
Submitted with this application was an affidavit from a 
private physician noting that the veteran had a reported 
history of difficulty with his back off and on for several 
years.  It was noted that examination revealed no pain or 
limitation of motion in the back.  The diagnosis was 
recurrent back strain (history).  

In April 1968, the RO denied, in pertinent part, service 
connection for a back disability.  The veteran did not submit 
a timely appeal to this decision.  

In March 1988 the veteran submitted a claim to re-open his 
claim of service connection for his back condition.  

Progress notes from the Birmingham VA Medical Center (VAMC) 
show treatment for back complaints in February 1988 through 
June 1988.  Straight leg raises were negative, and sensory 
and motor examination were intact.  The diagnosis was, in 
pertinent part, chronic low back pain.  

The veteran was next seen for his back in March 1988 with 
complaints of low back pain radiating at times in to his 
hips.  Examination revealed a normal gait, negative straight 
leg raises, full, 5/5 motor functioning, and no atrophy 
noted.  

March 1988 x-rays of the lumbosacral spine were interpreted 
as showing severe narrowing of the lumbosacral interspace 
with striking sclerosis of the endplates without 
corresponding hypertrophic changes.  It was concluded that 
these findings were highly suspicious of an infectious 
osteitis.  It was also noted that the sacroiliac (SI) joints 
were at least narrowed and possibly fused with no evidence of 
ankylosing spondylitis.

X-rays taken in May 1988 of the lumbar spine were interpreted 
as showing evidence of degenerative disc disease at the L5-S1 
level with irregular sclerosis of the adjacent vertebral 
bodies.  

In May 1988 the veteran's back was described as slightly 
stiff with no tenderness noted on palpation of the SI area.  
Range of motion was limited and straight leg raises were 
negative.  The diagnosis was chronic low back pain.  

A bone scan conducted in June 1988 was found to be 
unremarkable with no evidence of diskitis.  

In a September 1988 letter the veteran reported that he had a 
back problem that was keeping him from working, and that he 
was hospitalized with back pain while in the service.  He 
stated that he had applied for disability through VA and 
Social Security, but had been denied by both.  He also stated 
that he had appealed both.  

In a September 1988 letter the veteran's spouse reported that 
he had a severe back problem and that he had been 
hospitalized while he was in the Army for chronic low back 
pain.  She also reported that he had applied for disability 
through VA and Social Security and had been denied by both.  

The veteran was seen at the Birmingham VAMC for low back pain 
in September 1988.  It was noted that there was no change 
from previous x-rays.  The diagnosis was degenerative disc 
disease.  

A September 1988 x-ray of the lumbar spine was interpreted as 
showing degenerative disc disease of the L5-S1 interspace 
with evidence of bilateral sacroiliitis.  

A computerized tomography (CT) of the lumbar spine taken in 
October 1988 was interpreted as revealing a mild 
circumferential annular bulge at the L3-4 level, a slightly 
more severe circumferential annular bulge at L4-5, sclerosis 
and cystic changes in end plate margins, and severe 
hypertrophic changes involving the SI joints.  It was 
suspected that fusion was developing.  

Progress notes from the Birmingham VAMC show continued 
treatment for low back pain through December 1988.  

In January 1989, the veteran provided testimony at a personal 
hearing.  He testified to injuring his back in a car accident 
while in the service in 1962.  Transcript, p. 2.  He stated 
that he did not immediately report the injury to the doctor 
because it was not until several months later that he began 
having problems with his back.  Tr., p. 2.  He testified that 
he was hospitalized for about a month.  Id.  He indicated 
that he did not go to VA for treatment for his back following 
his discharge from service until February 1988.  Tr., pp. 3 
and 9.  He also testified to having back problems on and off 
ever since 1963.  Tr., p. 10.

In February 1989 the veteran underwent a VA examination.  He 
reported, in pertinent part, that he was in a car accident in 
February 1962 while in the service, and that he developed 
pain in his knees and lower back three months later.  He 
reported that the pain had persisted from that time off and 
on, and that he had to stop working in 1987 because of severe 
back pain.  




Examination revealed limited motion in the back.  Motor, and 
sensory examinations were normal.  The diagnosis was, in 
pertinent part, chronic lower back pain.  

In a June 1989 letter, the veteran requested help from the 
President regarding his claims of disability with VA and the 
Social Security Administration (SSA).  He stated that he had 
been unable to work since 1987.  He wrote that he could not 
understand why VA continued to deny his disability.  He wrote 
that he was hospitalized and treated for his back condition 
while in the service.  

In November 1989, the Board, in pertinent part, denied 
entitlement to service connection for a chronic low back 
disorder.  

Progress notes from the Birmingham VAMC from February 1989 to 
August 1990 show treatment of the veteran's low back 
disorder.  Examination in February 1989 revealed positive 
straight leg raises at 45 degrees and weakness in the L5 
region.  

The diagnosis in January 1990 was progressive degenerative 
disc disease of the lumbosacral spine.  A history of back 
pain dating back to 1962 was noted on examination in June 
1990.  The diagnosis was spinal degenerative joint disease 
with radicular pain.  On follow-up in June 1990 it was noted 
that the back pain was currently stable.  

Progress notes from the Birmingham VAMC from March 1992 
through October 1992 show no documentation of a diagnosis or 
treatment of a back disorder.  

In October 1996, the veteran submitted a claim to re-open his 
claim for service connection of his back condition.  

X-rays taken of the spine at the Birmingham VAMC in August 
1997 revealed squaring of the vertebral bodies and early 
ossification of the anterior ligament.  

X-rays of the lumbosacral spine were interpreted as showing 
the SI joints in the progress of fusion, syndesmophytes 
throughout the lumbosacral spine, fusing of posterior 
elements, squaring vertebral bodies, and pathogenic stigmata 
of ankylosing spondylitis.  The diagnosis in September 1997 
was ankylosing spondylitis.  

A private medical record from March 1998 shows evaluation for 
a right arm tremor.  It was concluded that the tremor was 
suggestive of a Parkinsonian tremor.  An electroencephalogram 
was conducted, demonstrating several generalized bursts of 
spike and wave abnormality.  The diagnosis was a generalized 
epileptic seizure disorder.  There is no documentation in 
these records of treatment of a back disorder.

Progress notes from the Birmingham VAMC through July 1999 
primarily document treatment of the veteran's seizure 
disorder.  However they do indicate that he was being 
prescribed medication for pain.  The diagnosis in July 1999 
was spondylitis/osteoporosis.  

In August 1999, the veteran and his spouse provided testimony 
at a local hearing before a travel Member of the Board.  The 
veteran again testified that he was involved in a car 
accident while in the service, and that he did not 
immediately go to the hospital following the accident.  He 
explained that he did not go immediately because he did not 
have a driver's license and was afraid he would get into 
trouble.  Transcript, p. 9.  When asked if the accident was 
documented, the veteran answered, "Not that I know of."  
When asked whether the police made a report, he responded, 
"Oh, yeah, I guess."  Tr., pp. 9-10.  He testified that it 
was several years before he sought treatment for a back 
condition.  Tr., pp. 11-12.  

The veteran's spouse testified that she had been married to 
the veteran since 1968.  Tr., p. 12.  She stated that he had 
had a back problem ever since she had been married to him and 
that it had progressed over the years until he finally went 
to a physician.  Tr., p. 12.  

The veteran testified that no doctor had ever told him that 
his back condition was related to service.  Tr., pp. 13-14.  
When asked if he related hurting his back to the car 
accident, he responded that he could not because it was not 
until later that the back of his legs tightened up.  He also 
denied remembering any pain after the accident.  Tr., p. 14.  
He denied ever injuring his back during civilian work.  Tr., 
p. 16.  

Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. § 20.1105 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).



In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a) (1999).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet App 312 (1999); Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-219 (1999).  

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Board determines that additionally submitted 
evidence is "new and material," under 38 C.F.R. § 3.156(a), 
it must reopen the claim and perform the second and third 
steps in the three-step analysis, evaluating the claim for 
well-groundedness in view of all the evidence, both new and 
old, and if appropriate, evaluating the claim on the merits.  
See Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 
12 Vet. App. 203 (1999). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).  

Analysis

The veteran seeks to reopen his claim for service connection 
for a back disorder, which the Board denied in a November 
1989 decision.  When a claim is disallowed by the Board, the 
claim may not thereafter be reopened and allowed, and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100.  

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen a claim of service 
connection for a back disorder.  Following a review of the 
evidence and the November 1989 Board decision, the Board 
notes that the issue at hand is whether the veteran's current 
back disorder is related to his inservice treatment for back 
symptoms.  

The evidence presented since the November 1989 Board decision 
includes medical records from the Birmingham VAMC dated from 
November 1989, February 1989 to August 1990, March 1992 to 
October 1992, and from May 1997 to July 1999; a copy of a 
letter submitted from the veteran to the President, dated in 
June 1989; private medical records from Dr. E.T., dated from 
October 1976 to September 1996; private medical records from 
Neurological Specialists dated from March 1998 to May 1998; 
and testimony provided from the veteran and his spouse at a 
personal hearing before a travel Member of the Board, dated 
August 1999.

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a) (1999).

The private medical records from Dr. E.T. and from 
Neurological Specialists, and VA records from the Birmingham 
VAMC for the period between March 1992 and October 1992 are 
new, but do not bear directly and substantially upon the 
specific matter under consideration; namely, service 
connection for a back disorder.  The private medical records 
address treatment of the veteran's seizure disorder, not the 
veteran's back disorder.  The VA records from Birmingham for 
the above-mentioned period document treatment of micro-
hematuria and nocturia.  38 C.F.R. § 3.156(a).  

The Board notes that one progress note from November 1990 
from Dr. E.T. showed complaints regarding the back.  The 
Board finds that this evidence is cumulative and redundant of 
other prior evidence in the record showing treatment for a 
current back disorder.  The same can be said for the medical 
records from the Birmingham VAMC.  These records show 
treatment for the veteran's current symptomatology, but do 
not indicate that such treatment is related to his inservice 
treatment for complaints regarding his back.  

The private and VA treatment records mentioned in the above 
paragraph are cumulative and redundant of previous post-
service medical evidence because, like the previous medical 
records, they merely document the veteran's current condition 
without indicating whether his current back disorder is 
related to service.  Nor do they lend any new insight into 
the origins of the veteran's current back disorder.  

This evidence therefore does not provide a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability.  See Hodge, supra.  Thus, 
such evidence is not so significant, either alone or in 
combination, that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The copy of the letter to the President dated in June 1989, 
while new, also merely repeats the assertions made by the 
veteran and his spouse in previous September 1988 letters 
that were already of record and had been considered at the 
time of the November 1989 Board decision.  

The June 1989 letter does not contain references to evidence 
that would plausibly be new and material, and does not 
contain any new assertions regarding the origin of his 
condition.  See Ivey v. Derwinski, 2 Vet. App. 320 (1992); 
White v. Derwinski, 1 Vet. App. 519 (1991).  This letter is 
therefore found to be cumulative and redundant of previous 
letters submitted by the veteran, and does not provide a more 
complete picture of the origins of the veteran's disability.  
See Smith, supra; Hodge, supra.  

With respect to the August 1999 personal hearing before a 
travel Member of the Board, the testimony of the veteran's 
spouse that the veteran had had back problems since they were 
married in 1968, while new, essentially re-states the 
testimony of the veteran made at his January 1989 hearing, 
during which he testified that he had had back problems ever 
since 1963.  Transcript, p. 12 (August 12, 1999); Transcript, 
p. 10 (January 26, 1989).  The Board finds that such 
testimony is therefore redundant.  

Much of the veteran's testimony at the August 1999 hearing 
re-states his previous testimony from the January 1989 
hearing of being involved in an in-service motor vehicle 
accident and subsequently suffering from back pain, but not 
of receiving treatment for it for several years after 
discharge.  Such testimony is therefore not new.  38 C.F.R. § 
3.156(a).  

The veteran explained that he did not immediately seek 
treatment after the motor vehicle accident because he did not 
have a driver's license and was afraid he would get in 
trouble.  Transcript, p. 9.  When asked whether there was a 
police report regarding his accident, he responded, "Oh, 
yeah, I guess."  Tr., p. 10.  He also testified that he had 
never been told by a doctor that his current back condition 
is related to service.  Tr., pp. 13-14.  

While such evidence is new, it is not material because none 
of it is so significant that, either by itself or in 
combination, it must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a).  This is 
because none of this testimony provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's current disability.  See Hodge, supra.  Nor did the 
veteran or his spouse provide testimony indicating the 
presence of evidence which would plausibly be new and 
material.  See Ivey and White, supra.  

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new" and "material" evidence to 
reopen his claim of service connection for a back disorder.  
38 C.F.R. § 3.156.

The Board notes that the Court recently announced a three-
step test with respect to new and material cases.  Under the 
new Elkins test, VA must first determine whether the veteran 
has submitted new and material evidence under section 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
and Elkins, supra.  

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for a back 
disorder, the first element has not been met.  Accordingly, 
the Board's analysis must end here.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a 
back disorder, the appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran raised, in pertinent part, a claim for an 
increased evaluation of his service-connected seizure 
disorder in October 1996.  The Board finds that his claim of 
entitlement to an increased evaluation for his seizure 
disorder is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran's 
assertions concerning the severity of his service-connected 
seizure disorder (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  However, 
the Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The record shows that he has not had a VA examination 
specifically for his seizure disorder since November 1971.  
In order to adequately assess the current severity of the 
veteran's seizure disorder, a contemporaneous VA examination 
will be scheduled.  The duty to assist includes providing a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of a 
disability.  Peters v. Brown, 6 Vet. App.  540, 542 (1994).  

As a result of the lack of a thorough and contemporaneous 
examination, the Board notes that there is some doubt as to 
the current nature and extent of the veteran's epileptiform 
attacks.  When there is doubt as to the true nature of 
epileptiform attacks, neurological observation in a hospital 
adequate to make such a study is necessary.  38 C.F.R. § 
4.121 (1999).  The veteran indicated at his August 1999 
hearing before a travel Member of the Board that he would be 
willing to submit to such an evaluation.  Transcript, p. 17.  
Such an examination should be scheduled by the RO.  

The Board also notes that the veteran has indicated that he 
applied for disability benefits from the Social Security 
Administration (SSA).  He reported that he was denied but 
that his claim was in the appellate process.  There is no 
clear indication as to whether he was awarded disability 
benefits from the SSA.  In addition, there are no SSA records 
pertaining to his claim present in the claims file.  When VA 
is put on notice of the existence of SSA records, VA must 
seek to obtain those records before proceeding with the 
appeal, in order to satisfy the duty to assist.  Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).

While the veteran has not specifically contended that his 
epilepsy has prevented him from gaining employment, the 
record does show evidence of a definite history of 
unemployment, as evidence by the medical record, his 
testimony, and his indication that he applied for SSA 
benefits.  It is not entirely clear from the record as to 
what extent his epilepsy interferes with, if at all, his 
alleged inability to obtain employment.  



The Board notes that 38 C.F.R. Part 4, The Epilepsies, 
Diagnostic Codes 8910 through 8914, contains the following 
note addressed to the issue of epilepsy and unemployability: 

(1) Rating specialists must bear in mind that the epileptic, 
although his or her seizures are controlled, may find 
employment and rehabilitation difficult of attainment due to 
employer reluctance to the hiring of the epileptic.  

(2) Where a case is encountered with a definite history of 
unemployment, full and complete development should be 
undertaken to ascertain whether the epilepsy is the 
determining factor in his or her inability to obtain 
employment.  

(3) The assent of the veteran should first be obtained for 
permission to conduct this economic and social survey.  The 
purpose of this survey is to secure all the relevant facts 
and data necessary to permit of a true judgment as to the 
reason for his or her unemployment and should include 
information as to: (a) Education; (b) Occupations prior and 
subsequent to service; (c) Places or employment and reasons 
for termination; (d) Wages received; (e) Number of seizures.  

(4) Upon completion of this survey and current examination, 
the case should have rating board consideration.  Where in 
the judgment of the rating board the veteran's 
unemployability is due to epilepsy and jurisdiction is not 
vested in that body by reason of schedular evaluations, the 
case should be submitted to the Director, Compensation and 
Pension Service.  38 C.F.R. § 4.124a.  

The Board concludes that the evidence of a definite history 
of unemployment warrants the scheduling of a social-
industrial survey pursuant to 38 C.F.R. § 4.124a in this 
instance.  

Accordingly, this case is remanded to the RO for the 
following:




1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his claim 
after October 1996.  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

2.  The RO should obtain a copy of any 
disability determination SSA has made for 
the veteran, the records pertinent to his 
claim, as well as all pertinent medical 
records relied upon concerning that 
claim.  If records pertaining to such 
claim are not available, that fact should 
be entered in the claims file.

3.  The RO should schedule the veteran 
for a VA neurological examination by an 
appropriate specialist, with 
hospitalization for an appropriate period 
of neurological observation, for the 
purpose of ascertaining the current 
nature and extent of severity of his 
service-connected seizure disorder.  38 
C.F.R. § 4.121.  


The claims file, a separate copy of this 
remand, and copies of the criteria for 
rating the epilepsies should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  The examiner(s) 
must be requested to express an opinion 
as to the impact of the veteran's seizure 
disorder on his ability to obtain and 
retain substantially gainful employment.  
Any opinion(s) expressed as to the 
severity of the veteran's seizure 
disorder should be accompanied by a 
complete rationale.  

4.  The RO should arrange for the veteran 
to undergo a VA social and industrial 
survey.  The social worker should comment 
on the degree of social and industrial 
impairment which the veteran experiences 
as the result of all of his disabilities, 
including all service-connected and 
nonservice-connected disabilities.  The 
claims folder and a separate copy of this 
remand should be made available to and 
reviewed by the social worker prior to 
the interview of the veteran.  

Pursuant to 38 C.F.R. § 4.124a, the 
survey should include information as to 
the veteran's education; occupations 
prior and subsequent to service; places 
or employment and reasons for 
termination; wages received; and number 
of seizures.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and medical opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for a seizure 
disorder.  

Pursuant to 38 C.F.R. § 4.124a, the RO 
should determine whether the veteran's 
unemployability is due to epilepsy and, 
if it does, the case should be submitted 
to the Director, Compensation and Pension 
Service.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

